Fourth Court of Appeals
                                 San Antonio, Texas
                                          May 10, 2022

                                       No. 04-21-00178-CV

                      TEXAS DEPARTMENT OF PUBLIC SAFETY,
                                   Appellant

                                               v.

                                       Joseph B. SALINAS,
                                             Appellee

                 From the 224th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2018-CI-19512
                       Honorable Mary Lou Alvarez, Judge Presiding


                                         ORDER
Sitting: Luz Elena D. Chapa, Justice
         Beth Watkins, Justice
         Lori I. Valenzuela, Justice

       Appellee’s motion for rehearing is DENIED. See TEX. R. APP. P. 49.3.



                                                    _________________________________
                                                    Beth Watkins, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 10th day of May, 2022.



                                                    ___________________________________
                                                    MICHAEL A. CRUZ, Clerk of Court